EXHIBIT 99.1 Havertys Reports Results for Second Quarter 2012 ATLANTA, GEORGIA, August 1, 2012 HAVERTY FURNITURE COMPANIES, INC. (NYSE: HVT and HVT.A) reports second quarter 2012 operating results of earnings per share of $0.11 compared to a loss per share of ($0.04) for the same period of 2011.The earnings per share for the six months ended June 30, 2012 is $0.22 compared to a loss of ($0.07) for the same period of 2011. Clarence H. Smith, president and chief executive officer, said, “The advances made by our team over the past year in improving the customer experience, emphasizing our assortment of “better” price point merchandise and strengthening the Havertys brand are gaining traction in the markets we serve.Customers have responded favorably to the changes made to our website which include enhanced photography and, for each collection, easier scrolling of product views and a “complete this look” section which displays coordinating accessories.Our new point of sale system provides tools for our sales associates to more productively assist and follow up with customers.Recent enhancements increase the accuracy and ease of the special order sales process, an important and growing part of our upholstery business.We are relatively unique in the industry in that we do not outsource our home delivery.This essential service provided by Havertys team members is now being highlighted and advertised. These important customer focused initiatives have been coupled with continued efforts to improve gross margins and reduce our cost structure.Our current merchandise mix and promotional strategy have enabled us to increase our margins during the first half of the year.Operating costs have been leveraged during the past years but we continue to seek opportunities for improvement.We are pleased with our quarterly performance:delivering top line sales growth, improving profitability, and returning quarterly dividends to our stockholders. Housing turnover remains a major driver for home furnishings sales.Although current indicators are no longer steeply negative there are no compelling signs that housing will be making a quick and robust recovery.However, given our strategies and financial strength we believe that we will continue to remain a leader in our category.” Financial Highlights Second Quarter 2012 Compared to Second Quarter 2011 · Net sales increased 5.9% to $151.5 million.Comparable store sales were up 5.6%. · Gross profit margins increased 130 basis points to 52.6% from 51.3% as a percent of sales, slightly ahead of expectations for the quarter. · Selling, general and administrative costs as a percent of sales decreased by 160 basis points. The increase in dollars of $2.0 million is primarily related to variable selling costs such as commissions and to incentive compensation. · Other income of approximately $0.5 million was recognized for gains resulting from insured damages caused by a faulty fire sprinkler system at one of our stores. · Reinstated quarterly dividend of approximately $0.9 million was paid to stockholders NEWS RELEASE – AUGUST 1, 2012Page 2 Six Months ended June 30, 2012 Compared to Same Period of 2011 · Net sales increased 6.0% to $315.1 million.Comparable store sales were up 5.7%. · Gross profit margins increased 110 basis points to 52.4% from 51.3% as a percent of sales. · Selling, general and administrative costs as a percent of sales decreased by 180 basis points.The increase in dollars of $3.8 million primarily relates to variable selling costs such as commissions and to incentive compensation. · Income tax expense in 2011 includes approximately $0.2 million related to a non-cash adjustment to our recorded income tax receivables. Expectations and Other · Gross profit margins for the second half of 2012 are expected to be approximately 52%. · Selling square footage is estimated to increase 2.5% in 2012 based on:the opening of a new store in Baltimore, MD in the second quarter, entering the Midland, TX market early in the third quarter, opening a new location in Dallas, TX, and replacing a store in Atlanta, GA later in the year. · Cash flow from operations for the six months ended June 30, 2012 was $20.5 million. · Cash at the end of the second quarter of 2012 totaled $55.7 million.There is no funded debt and the $50.0 million credit facility was not used. · Capital expenditures are expected to be $23.5 million for 2012. · For the comparable quarter to date our written business has trended up by approximately 9.5%. NEWS RELEASE – AUGUST 1, 2012Page 3 HAVERTY FURNITURE COMPANIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, except per share data – Unaudited) Three Months Ended June 30, Six MonthsEnded June 30, Net sales $ Cost of goods sold Gross profit Credit service charges 71 Gross profit and other revenue Expenses: Selling, general and administrative Interest, net Provision for doubtful accounts 5 82 71 Other (income) expense, net (518 ) (86 ) (585 ) (184 ) Income (loss) before income taxes (1,018 ) (1,544 ) Income tax expense (benefit) (76 ) 68 Net income (loss) $ $ ) $ $ ) Basic earnings (loss) per share: Common Stock $ $ ) $ $ ) Class A Common Stock $ $ ) $ $ ) Diluted earnings (loss) per share: Common Stock $ $ ) $ $ ) Class A Common Stock $ $ ) $ $ ) Basic weighted average shares outstanding: Common Stock Class A Common Stock Diluted weighted average shares outstanding: Common Stock Class A Common Stock Cash dividend per common share: Common Stock $ $
